DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.
 Claim status
3.	Claims 1, 3-9 and 11-15 are pending; claims 1 and 9 are independent. Claims 2 and 10 have been cancelled.
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1, 3-9 and 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1, 3-5, 7-9, 11, 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2015/0220767), provided by the applicant’s IDS,  in view of Lee (US 2015/0235098), and further in view of He et al. (US 2017/0220838).
Regarding claims 1 and 9, Yoon teaches an electronic device (fig. 1, an electronic device 101) and a method for controlling a biosensor associated with a display (fig. 9B) comprising: 
a biosensor (fig. 1, the fingerprint processing module 170 and Para 0050), 
a display panel (fig. 3C, the display 150) including a first region including the biosensor (fig. 3C and Para 0077, wherein, an activated fingerprint detecting area 331 as a portion of the display 150. In Para 0051, wherein the fingerprint processing module 170 sets a fingerprint detecting area) and 
a second region formed at least partially adjacent to at least a part of the first region (fig. 3C and Para 0077, the other portion of the display 150. In Para 0045, wherein the display 150 is formed in a touch screen that inputs an instruction by touching or proximity touching an input means in a display); and
a processor operatively connected to the biosensor and the display panel (fig. 1, the processor 120 and Para 0038), 
wherein the processor (fig. 1, the processor 120) is configured to: 

identify an input shape corresponding to the users input (Para 0077, wherein the electronic device 101 determines a state in which a designated area or a designated width is located within the activated fingerprint detecting area 331 based on a contact area of the input means or a width of a contact area. When a designated area or a designated width is located within the activated fingerprint detecting area 331), and 
acquire biometric information corresponding to the users input through a control of the biosensor and using light emitted in the sub-region (fig. 3C and par 0077, wherein the electronic device 101 photographs a contact area of the input means contacting the surface of the display 150 and acquires at least partial fingerprint information. The electronic device 101 determines fingerprint information 345 of the input means based on at least one of the acquired first fingerprint information 341, second fingerprint information 343, and third fingerprint information). 
Yoon does not expressly disclose activate the biosensor if the input shape coincides with a configured input shape and wherein a location of the sub-region coincides with a location of the biosensor and a location of the user’s input and wherein the sub-region has a shape corresponding to the input shape and is larger than the input shape in at least one dimension
However, Lee disclosed in figs 12/13 and Paras 0134-0143, wherein a fingerprint recognition method via an inducement of a finger touch while analyzing a finger touched area, lengths of a major axis/minor axis of the touched area, and orientations of the  IG. 12 illustrates determining all of the conditions, including the touched area, the lengths of the major axis/minor axis of the touched area, and the touch orientations (or touch angles).  In this case, the controller 201 induces a touch input while displaying the fingerprint input guide area 1315 to allow the user to put a finger on the TSP before fingerprint recognition.  When the user's finger touches the TSP, the controller 201 determines a finger state by using all types of touch event values (e.g., the touched area, the touch angle, and/or touch pressure)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the electronic device and the method of Yoon by incorporated the teaching of Lee to includes displaying a guide area corresponding to a finger in at least one area of a display unit in order to recognize a fingerprint, Paras 0007-0008, Lee)
Yoon in view of Lee does not expressly disclose control the display panel so that a sub-region within the first region is displayed brighter than a remaining region of the display panel.
However, He et al. disclosed in fig. 4B and Paras 0073-0076, wherein while the rest of the OLED pixels in the OLED panel are turned off (e.g., in a sleep mode), the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the electronic device and the method of Yoon in view of Lee by incorporated the teaching of He et al. to use the OLED pixels in the fingerprint illumination zone within the OLED display panel in order to provide the illumination light for optical fingerprint sensing (Para 0073, He et al.).
Regarding claims 3 and 11, Yoon teaches the electronic device of claim 1 and the method of claim 9, wherein the processor is configured to recognize the users input as a touch input onto the first region or the second region if the input shape satisfies 
Regarding claim 4, Yoon in view of in view of Lee and in view of He et al. teaches the electronic device of claim 1, wherein the processor is configured to disregard the user's input in a low-power state (Para 0066, He et al.). In addition, the same motivation is used as the rejection in in claims 1 and 9.
Regarding claim 5, Yoon in view of in view of Lee and in view of He et al. teaches the electronic device of claim 1, wherein the processor is configured to activate at least one of the display panel or the biosensor in a low-power state if the acquired users input corresponds to a configured pattern or shape, or if a pressure intensity corresponding to the users input exceeds a configured pressure intensity (Paras 0066 and 0073, He et al.). In addition, the same motivation is used as the rejection in claims 1 and 9.
Regarding claims 7 and 14, Yoon in view of in view of Lee and in view of He et al. teaches the electronic device of claim 1 and the method of claim 9, wherein the processor is configured to adjust luminance, a green value, and a red value of the sub-region (fig. 4B and Paras 0073-0076, He et al.).
Regarding claims 8 and 15, Yoon teaches the electronic device of claim 1 and the method of claim 9, wherein the processor is configured to compare the acquired biometric information with biometric information stored in a memory and authenticate a 
Regarding claim 12, Yoon in view of in view of Lee and in view of He et al. teaches the e method of claim 9, further comprising: activating at least one of the display panel or the biosensor in a low-power state if the acquired users input corresponds to a configured pattern or shape, or if a pressure intensity corresponding to the users input exceeds a configured pressure intensity (Paras 0066 and 0073, He et al.). In addition, the same motivation is used as the rejection in claims 1 and 9.

7.	Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2015/0220767), provided by the applicant’s IDS,  in view of Lee (US 2015/0235098), and further in view of He et al. (US 2017/0220838), and further in view of NA (US 2013/0135247), provided by applicant’s IDS.
Regarding claims 6 and 13, Yoon in view of in view of Lee and in view of He et al teaches the electronic device of claim 1 and the method of claim 9, but Yoon in view of in view of Lee and in view of He et al does not expressly disclose wherein the processor is configured to: deactivate the biosensor if the users input is acquired or control and guide the display panel in order for the users input to satisfy a designated condition.
However, NA disclosed in fig. 5 and Para 0056, wherein as a result of determination in S530, when it is determined that the fingerprint data stored in the memory is not identical to the fingerprint input into the second region 250, the controller IC controls the display apparatus to output a fingerprint recognition authentication failure message (S560).  Further, the control IC recognizes an access of a currently unregistered user to the mobile apparatus without permission, and thus the mobile apparatus may be allowed to enter a security mode (S570).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the electronic device and the method of Yoon in view of in view of Lee and in view of He et al by incorporated the teaching of NA in order to get a predictable result.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang US (2018/0032779), relates to a sensing device and, more particularly, to 
an operating method for a fingerprint sensing device and a fingerprint sensing system.
Baek (US 2016/0148037), relate to a method for registering and authenticating a 
fingerprint and an electronic device implementing the same. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625